—Appeal by Gerald Sacks, as limited by his brief, from so much of an order of the Family Court, Westchester County, dated July 2, 1973, as, after a hearing, (1) increased a prior order for child support from $35 per week for each of three of the parties’ children to $62.50 per week for each child, (2) dismissed his petition to reduce alimony and child support and (3) awarded Barbara Sacks a counsel fee of $2,250. Order modified, on the facts and in the interests of justice, by changing the child support award to $50 per week for each child (as is provided in the order made by this court on the motion for a stay pending appeal). As so modified, order affirmed insofar as appealed from, without costs. In our opinion the increase in the child support award was excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Latham, Shapiro and Cohalan, JJ., concur.